DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on September 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a puncture unit capable of puncturing the biological tissue, and administering a predetermined substance to the biological tissue through a hollow portion defined in the puncture unit” in claim 1 – The examiner notes that this limitation will be interpreted to mean a needle, and functional equivalents thereof, as shown in the figures.
a second follow-up mechanism that follows motions of the biological tissue” in claim 6 – The examiner notes that this limitation will be interpreted to mean an elastic member, such as a compression spring or bellows coupling, and functional equivalents thereof, as set forth in paragraph 52. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 9 recites the limitation "the puncture member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, this limitation is interpreted to mean “the puncture unit”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mest (US 20050090728) in view of Jaraczewski (US 5938694).
	Regarding claim 1, Mest discloses an injection device (fig. 1) comprising: 
a detection unit (15 in fig. 1) that includes an electrode (125 in fig. 3) capable of detecting electrical characteristics of a biological tissue (paragraph 68), and a follow-up mechanism that follows motions of the biological tissue (118 in fig. 3); and 
a puncture unit capable of puncturing the biological tissue (the examiner notes that this limitation is being interpreted to mean “a needle”; distal tubing 35 in fig. 3 is shown to have the characteristics of a needle due to its shape and material properties disclosed in paragraph 36), and administering a predetermined substance to the biological tissue through a hollow portion defined in the puncture unit (paragraph 35 discloses administering saline), 
wherein a position of the puncture unit is capable of being specified based on a position of the electrode (paragraph 68 discloses using the ring electrodes 125 to map the contours or shape of the heart chamber which would be indicative of the position of the puncture unit), wherein 
Mest further discloses that other spine shapes and configurations are contemplated (paragraph 54).  However, Mest does not teach or disclose the follow-up mechanism includes a spiral portion spirally extending around the puncture unit, and being stretchable and compressible along an extending direction of the puncture unit, and wherein a plurality of the electrodes are disposed on an annular distal-end projected plane of the spiral portion, which is specified when seen from a distal end side of the puncture unit, along a circumferential direction of the puncture unit.


Regarding claim 2, in the modified device of Mest, Mest discloses a distal end of the puncture unit is disposed offset a distance from a central axis line of the spiral portion (fig. 3; see below).

    PNG
    media_image1.png
    334
    427
    media_image1.png
    Greyscale


Regarding claim 4, in the modified device of Mest, Mest discloses the puncture unit includes a sensor disposed at a distal end thereof (thermocouple 200 in fig. 3), which is capable of detecting information associated with the biological tissue (paragraph 38 discloses sensing the temperature of the tissue).
Regarding claim 5, in the modified device of Mest, Jaraczewski discloses the spiral portion includes an annular portion disposed at a distal end thereof (fig. 1 and 2), which is annularly formed in a free state (fig. 1 shows that the annular portion is not attached to any other structure and is considered in a “free state”), and wherein the electrodes are provided on a distal surface of the annular portion (fig. 2).
Regarding claim 6, in the modified device of Mest, Mest discloses the follow-up mechanism is a first follow-up mechanism and the puncture unit includes a second follow-up mechanism that follows motions of the biological tissue (the examiner notes that this limitation is being interpreted to mean an elastic member, such as a compression spring; compression spring 88 in fig. 2 is capable of following the motion of the tissue since it possesses the required structure).
Regarding claim 7, in the modified device of Mest, Mest discloses a sheath configured to insert into an artery of a body of a subject (12 in fig. 1); and a catheter disposed within the sheath (48 in fig. 3), wherein the catheter is movable relative to the sheath (paragraph 39 discloses that the tube 48 translates relative to catheter 12 against the bias of the spring), and wherein the catheter houses a portion of the puncture unit (fig. 3 shows a portion of needle 35 within the tube 48).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mest in view of Jaraczewski and in further view of Panescu (US 5485849).
	Regarding claim 10, Mest discloses an injection method executed using an injection device (fig. 1) which includes a detection unit (mapping assembly 15 in fig. 1) including an electrode (electrode 125 in fig. 3) and a follow-up mechanism that follows motions of a biological tissue (spine 118 in fig. 3), and a puncture unit (distal tubing 35 in fig. 3), the method comprising: 
a detection step of bringing the electrodes into contact with the biological tissue (paragraph 67), and detecting electrical characteristics of the biological tissue (paragraph 68); and 

Mest further discloses that other spine shapes and configurations are contemplated (paragraph 54).  However, Mest does not teach or disclose the follow-up mechanism includes a spiral portion spirally extending around the puncture unit and being stretchable and compressible along an extending direction of the puncture unit, and in which a plurality of the electrodes are disposed on an annular distal-end projected plane of the spiral portion, which is specified when seen from a distal end side of the puncture unit, along a circumferential direction of the puncture unit; the method including a determination step of determining whether there is an infarct at a puncture position of the puncture unit, based on the detected electrical characteristics and administering the substance when it is determined that there is an infarct.
Jaraczewski teaches a similar device (fig. 1) having a follow-up mechanism (2 in fig. 1) which includes a spiral portion (24 in fig. 2), and being stretchable and compressible along an extending direction of a puncture unit (6:35-43), and wherein a plurality of the electrodes (26 in fig. 2) are disposed on an annular distal-end projected plane of the spiral portion (fig. 2), which is specified when seen from a distal end side of the puncture unit, along a circumferential direction of the puncture unit (fig. 2).  Jaraczewski further teaches that an alternate embodiment for the follow-up mechanism includes linear spines (fig. 8), similar to the follow-up mechanism of Mest. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the 
Panescu is directed to a similar method using a device (10 in fig. 1) which comprises a follow up mechanism having a plurality of electrodes (electrodes 38 in fig. 3) which are placed in contact with the biological tissue (7:27-30) to detect an electrical characteristic of the biological tissue (8:11-18 discloses detecting an impedance) to determine if there is an infarct at a particular location based on the detected electrical characteristics (8:15-18 discloses identifying infarcted tissue).  Panescu further teaches the step of ablating the tissue when it has been determined that an infarct is present (8:15-18 discloses ablating infarcted tissue).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of modified Mest to incorporate the step of of determining whether there is an infarct at a puncture position of the puncture unit, based on the detected electrical characteristics and, as taught by 
Regarding claim 11, in the modified method of Mest, Mest discloses prior to the detection step, the method further comprises: a delivery step of delivering the detection unit to a vicinity of the biological tissue via a sheath inserted into a body of a subject (catheter 12 in fig. 1 would be first delivered to the target location first before the detecting step).
Allowable Subject Matter
Claims 3, 8, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 12, Mest combined with the teachings above does not suggest that the puncture unit can rotate independently of the spiral portion. 
Regarding claim 8, Mest does not teach or disclose the second follow up member biasing the puncture unit distally toward a direction of the biological tissue or a second follow up mechanism disposed between a portion of the puncture unit and the catheter.  Instead, Mest teaches a compression spring (88 in fig. 2) which biases the puncture unit away from the biological tissue (paragraph 50) and is located within the needle control handle (17 in fig. 1) and would not and cannot be modified to be at a position between the puncture unit (35 in fig. 3) and the catheter (48 in fig. 3).
Claims 9 and 13 contain allowable subject matter by virtue of their dependency on claims 8 and 12, respectively.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/COURTNEY B FREDRICKSON/           Examiner, Art Unit 3783                                                                                                                                                                                             
/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783